Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/17/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amedeo F. Ferrarao on 01/08/2020.
The application has been amended as follows: 
	Claims 3-5, 11 and 13 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Haiderer (US 2006/0243355), Tamai (JP2006089783A) and Ito (2013/0093153).
Haiderer discloses a production method for tubular stabilizer bar is formed from an as-quenched steel material made from 0.2-0.35% Carbon content in addition to other known element (paragraph [0014]) that is not subjected to a tempering process (Abstract), the method comprises: Forming a stabilizer bar 10 (Figure 1) having radiused bends 18 (paragraph [0012]), 
Since Haiderer expressly discloses no tempering is required (paragraph [0016] last three lines and abstract lines 2-3)), presently claimed wherein clause is met.
Tamai discloses a similar process of making stabilizer by hot forming, water quenching without tempering. (Page 1 Detail Description, paragraph 1 line 2, paragraph [0001] line 3) (paragraph [0011] line 2, paragraph [0026] line 4)
Tamai expressly discloses the steel material contains Si <=0.6%, Mn 0.3-1.5%, B 0.0005-0.005% (Abstract) for improving strength and toughness, (paragraph [0017][0018][0022]) Hence, Tamai suggests the steel bar material being a Mn-B steel as claimed.
However, neither Haiderer nor Tamai discloses preheating and post heating at 180-200 C wherein the stabilizer to be produced includes a 90% or higher quench-induced martensite texture and the coating material includes an epoxy resin powder.
Even if Ito discloses in Figure 2 an electrical heating at Tl=200 C (Paragraph [0029] line 12) followed by spray painting and back finish painting, Ito’s spray paiting and back finish paiting is not the equivalent of coating the preheated steel bar with a coating material including an epoxy resin powder as required by amendment of claim 1.
No prior art can be found to disclose instant claimed production method comprising forming a steel bar material by bending comprising Mn-B steel, heating bent steel bar material, quenching, preheating the quenched steel bar material, coating the preheated steel bar material with a coating material including an epoxy resin powder and post-heating the coated coating material wherein the stabilizer has 90% or higher martensite structure and the claimed production method is without tempering.
Hence, instant claims 1, 6, 8-10 and 12 are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733